DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-3, 7, 9 and 13 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Then et al (10,665,707 B2).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Regarding claim 1, Then et al discloses an integrated circuit (IC) structure (Figure 2), comprising: a support structure (Figure 2, reference 210); a III-N transistor (Figure 2, reference 204) over a first portion of the support structure (Figure 2, reference 210 right), wherein a channel region of the III-N transistor includes a III-N semiconductor material (Figure 2, reference 230); and a further transistor (Figure 2, reference 202) over a second portion of the support structure (Figure 2, reference 210 left), wherein a channel region of the further transistor includes a semiconductor material (Figure 2, reference 240) other than the III-N semiconductor material.
Regarding claim 2, Then et al discloses wherein: the III-N semiconductor material (Figure 2, reference 230) is over the support structure (Figure 2, reference 210), the channel region of the III-N transistor includes a first portion of the III-N semiconductor material (Figure 2, reference 230), and the further transistor (Figure 2, reference 202) is included in an opening within a second portion of the III-N semiconductor material (Figure 2, reference 230).
Regarding claim 3, Then et al discloses wherein: the IC structure includes a polarization material (Figure 2, reference 220), where at least a portion of the polarization material forms a heterojunction with at least a portion of the III-N semiconductor material of the channel region (Figure 2, reference 230) of the III-N transistor (Figure 2, reference 204).
Regarding claim 7, Then et al discloses wherein the further transistor (Figure 2, reference 202) is coupled to the III-N transistor (Figure 2, reference 204).
Regarding claim 9, Then et al discloses wherein at least a portion of the semiconductor material of the channel region of the further transistor (Figure 2, reference 202) is between at least a portion of a gate dielectric material of a gate stack (Figure 2, reference 270; column 4, lines 65-67 thru column 5, lines 1-5) of the further transistor (Figure 2, reference 202) and the support structure (Figure 2, reference 210).
Regarding claim 13, Then et al discloses wherein the III-N transistor (Figure 2, reference 204) is a part of a radio frequency circuit, or the III-N transistor is a part of a power circuit (column 1, lines 47-67 thru column 2, lines 1-24).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6, 8 and 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Then et al (10,665,707 B2) in view of Radosavljevic et al (US 2020/0266190 A1).
Then et al discloses the above claimed subject matter.  
However, Then et al does not disclose wherein the III-N transistor is an N-type metal-oxide- semiconductor transistor (claim 4), wherein the further transistor is a P-type metal-oxide- semiconductor transistor (claim 5), wherein a gate electrode of the Ill-N transistor is electrically coupled to, or shared with, a gate electrode of the further transistor (claim 6), wherein the semiconductor material of the channel region of the further transistor includes silicon (claim 8), wherein at least a portion of the semiconductor material of the channel region of the further transistor is formed as a fin extending away from the support structure (claim 10), wherein a gate dielectric material of a gate stack of the further transistor wraps around at least a portion of the fin, and wherein a gate electrode material of the gate stack of the further transistor wraps around at least a portion of the gate dielectric material (claim 11) nor further including a spacer material between the III-N semiconductor material of the channel region of the III-N transistor and the semiconductor material of the channel region of the further transistor (claim 12).
Radosavljevic et al discloses wherein the III-N transistor is an N-type metal-oxide- semiconductor transistor (Figure 1, reference 160), wherein the further transistor is a P-type metal-oxide- semiconductor transistor (Figure 1, reference 200), wherein a gate electrode (Figure 15, reference 172) of the III-N transistor (Figure 15, reference 160) is electrically coupled to, or shared with, a gate electrode (Figure 15, reference 210) of the further transistor (Figure 15, reference 200), wherein the semiconductor material of the channel region of the further transistor (Figure 15, reference 200) includes silicon (paragraph 0032), wherein at least a portion of the semiconductor material of the channel region of the further transistor is formed as a fin extending away from the support structure (paragraph 0031), wherein a gate dielectric material (Figure 15, reference 214) of a gate stack (Figure 15, reference 212) of the further transistor (Figure 15, reference 200) wraps around at least a portion of the fin (paragraph 0031), and wherein a gate electrode material (Figure 15, reference 212) of the gate stack (Figure 15, reference 210) of the further transistor (Figure 15, reference 200) wraps around at least a portion of the gate dielectric material (Figure 15, reference 214) and further including a spacer material (Figure 15, reference 132) between the III-N semiconductor material of the channel region of the III-N transistor (Figure 15, reference 160) and the semiconductor material of the channel region of the further transistor (Figure 15, reference 200).
It would have been obvious, prior to the effective filing date of the instant application, for one having ordinary skill in the art, to modify Then et al with the teachings of Radosavljevic et al for the purpose of forming a nmos and pmos transistors with III-N material having gates wrapped around fins in order to form logic circuits with different band gaps.
 
Claim Rejections - 35 USC § 102
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 14-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Radosavljevic et al (US 2020/0266190 A1).
Regarding claim 14, Radosavljevic et al discloses an integrated circuit (IC) package (Figures 1 and 15), comprising: an IC die (Figure 1, reference 100), including: a III-N transistor (Figure 15, reference 160) over a first portion of the IC die, and a Si transistor (Figure 15, reference 200) over a second portion of the IC die, wherein at least a portion of the III-N transistor (Figure 15, reference 160) and at least a portion of the Si transistor (Figure 15, reference 200) are at least partially surrounded by a continuous layer of an insulator material (Figure 15, reference 132); and a further IC component (Figure 15, reference 110), coupled to the IC die (Figures 1 and 15, reference 100).
Regarding claim 15, Radosavljevic et al discloses wherein the further IC component includes one of a package substrate, an interposer, or a further IC die (Figure 15, reference 100).
Regarding claim 16, Radosavljevic et al discloses wherein the IC package is included in one of a switch, a power amplifier, a low-noise amplifier, a filter, a filter bank, a duplexer, an upconverter, a downconverter, or a logic circuit of an RF communications device, e.g. of an RF transceiver (Figure 1, reference 100; paragraphs 0011 and 0028).
Regarding claim 17, Radosavljevic et al discloses wherein the IC package is included in a base station or in a user equipment device (i.e., a mobile device) of a wireless communication system (paragraph 0070).
Regarding claim 18, Radosavljevic et al discloses a method of manufacturing an integrated circuit (IC) structure (Figures 1 and 15), the method comprising: providing a layer of a III-N semiconductor material (Figure 1, reference 130) over a support structure (Figure 1, reference 110); forming an opening (paragraph 0044) in the layer of the III-N semiconductor material (Figure 1, reference 130); epitaxially growing, within the opening, a semiconductor material other than the III-N semiconductor material (paragraph 0024 and 0041-0042); forming a III-N transistor over the support structure so that a portion of the layer of the III-N semiconductor material forms a channel region (Figure 1, reference 162) of the III-N transistor (Figure 1, reference 160); and forming a further transistor (Figure 1, reference 200) over the support structure (Figure 1, reference 110) so that at least a portion of the semiconductor material (Figure 1, reference 130) within the opening forms a channel region (Figure 15, reference 202) of the further transistor (Figure 1, reference 200).
Regarding claim 19, Radosavljevic et al discloses wherein a depth of the opening is equal to or greater than a thickness of the layer of the III-N semiconductor material (Figure 1; paragraph 0027).
Regarding claim 20, Radosavljevic et al discloses wherein a depth of the opening is smaller than a thickness of the layer of the III-N semiconductor material (Figure 1, paragraph 0036).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONICA D HARRISON whose telephone number is (571)272-1959. The examiner can normally be reached M-F 7-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 571-272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MONICA D HARRISON/     Primary Examiner, Art Unit 2815                                                                                                                                                                                                   
mdh
April 8, 2022